OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The record shows that a medical evaluation commissioned by Loblaw in April, 1966 determined that the employee had suffered a permanent partial disability. In addition an appraisal of the potential liability made at Loblaw’s request concluded that this could result in a very expensive claim in view of the comparative youth of the employee. A little more than a year later Loblaw’s agent informed it that a reserve of $31,500 was warranted and a subsequent medical evaluation of the employee confirmed the permanence of the injury and its extent. Nevertheless Loblaw did not notify the insurance company until June 20, 1972.
On the particular facts of this case it cannot be said that the Appellate Division erred when it held, as a matter of law, that Loblaw’s ongoing obligation to give notice of any claims arising under the policy was not complied with when it failed to give notice until five years after being informed that this claim might exceed $25,000.